United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1071
                                  ___________

United States of America,   *
                            *
         Appellee,          *
                            *
    v.                      *
Appeal from the United States
                            *
District Court for the
Dwite Valentine Hall,       *
Eastern District of Missouri.
                            *
         Appellant.         *
[Unpublished]

                                   __________

                                        Submitted: July 29, 1997
                                               Filed: August 7, 1997
                                   __________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                       __________

PER CURIAM.

    Dwite Hall challenges the 135-month sentence imposed
by the district court1 following his guilty plea to
attempting to possess cocaine base and marijuana with
intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. We affirm.



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
     Hall argues that the district court improperly
sentenced him for possessing cocaine base, because the
government failed to prove the cocaine base seized from
Hall




                          -2-
at the time of his arrest was crack cocaine. See U.S.
Sentencing Guidelines Manual § 2D1.1(c), (n.(D)) (1995)
(defining “cocaine base” as “crack,” which in turn is
defined as “the street name for a form of cocaine base,
usually prepared by processing cocaine hydrochloride and
sodium bicarbonate, and usually appearing in a lumpy,
rocklike form”); U.S. Sentencing Guidelines Manual App.
C. amend. 487 (Nov. 1, 1993) (stating that “forms of
cocaine base other than crack (e.g., coca paste . .) will
be treated as cocaine”).

    We find the district court did not clearly err in
determining the government had proved by a preponderance
of the evidence that the drug at issue was crack. See
United States v. Williams, 97 F.3d 240, 243 (8th Cir.
1996) (standard of review).     An experienced narcotics
officer testified that the lumpy, rocklike substance
admitted as evidence was crack; an expert criminalist who
had tested the substance testified that the drugs were
cocaine base or crack; and Hall did not introduce
evidence to the contrary. See United States v. Wilson,
103 F.3d 1402, 1407 (8th Cir. 1997) (rejecting argument
that evidence was insufficient to permit district court
to conclude form of cocaine involved was crack; forensic
chemist testified substance was cocaine base and
conclusion was not contradicted by other evidence);
United States v. Williams, 982 F.2d 1209, 1212 (8th Cir.
1992) (identity of controlled substance may be proven
through circumstantial evidence and opinion testimony;
experienced narcotics detective opined substance was
crack cocaine).

    Accordingly, we affirm the judgment of the district

                           -3-
court.

    A true copy.

           Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                               -4-